 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   WANITA GATES, individually, as                     Case No. 17cv2093-JAH (BGS)
     decedent Rayshaun V. Cole’s successor in
12
     interest; A.C., a minor, by and through her        ORDER GRANTING DEFENDANT’S
13   guardian ad litem, Kendra Thompson;                MOTION TO DISMISS AMENDED
     J.C., a minor, by and through his guardian         COMPLAINT (Doc. No. 10)
14
     ad litem, Jessica Richards; K.C., a minor,
15   by and through her guardian ad litem,
     Wanita Gates; S.G., a minor, by and
16
     through her guardian ad litem, Ebony
17   Gregg; N.M., a minor, by and through her
     guardian ad litem, Katrina Copeland;
18
     C.M., a minor, by and through her
19   guardian ad litem, Charome Moss; B.P., a
     minor, by and through his guardian ad
20
     litem, Tiaisha Sneed;
21                                    Plaintiffs,
22   v.
23
     UNITED STATES OF AMERICA;
24   RESPONSIBLE CUSTOMS AND
     BORDER PROTECTION OFFICIALS
25
     DOES 1 through 20; and DOES 21
26   through 25; inclusive,
27                                   Defendant.
28

                                                    1
                                                                             17cv2093-JAH (BGS)
 1                                           INTRODUCTION
 2            Pending before the Court is Defendant United States of America’s (“Defendant”)
 3   motion to dismiss Plaintiffs’ first Amended Complaint (“FAC”) for failure to state a claim
 4   upon which relief can be granted pursuant to Rule 12(b)(6) of the Federal Rules of Civil
 5   Procedure. Doc. No. 10. Defendant also moves to dismiss the complaint for a lack of
 6   standing pursuant to Rule 12(b)(1). Id. Plaintiffs filed an opposition to the motion. Doc.
 7   No. 11. After careful review of the pleadings filed by both parties, and for the reasons set
 8   forth below, the Court GRANTS Defendant’s motion to dismiss with prejudice.
 9                                            BACKGROUND
10            Defendant filed a motion to dismiss Plaintiffs’ initial complaint on December 15,
11   2017. Doc. No. 4. The Court issued an order GRANTING Defendant’s motion to dismiss
12   Plaintiffs’ initial complaint.1 Doc. No. 8. Plaintiffs timely filed the FAC on July 26, 2018.
13   Doc. No. 9. On August 9, 2018, Defendant filed a motion to dismiss Plaintiffs’ FAC for
14   failure to state a claim and lack of jurisdiction. Doc. No. 10. Plaintiffs filed a response in
15   opposition on September 10, 2018. Doc. No. 11.
16                                         LEGAL STANDARD
17       I.      Federal Rule of Civil Procedure 12(b)(1)
18            Under 12(b)(1) of the Federal Rules of Civil Procedure, a defendant may seek to
19   dismiss a complaint for lack of jurisdiction over the subject matter. The federal court is
20   one of limited jurisdiction. See Gould v. Mutual Life Ins. Co. v. New York, 790 F.2d 769,
21   774 (9th Cir. 1986). As such, it cannot reach the merits of any dispute until it confirms its
22   own subject matter jurisdiction. See Steel Co. v. Citizens for a Better Environ., 523 U.S.
23   83, 95 (1998). When considering a Rule 12(b)(1) motion to dismiss, the district court is
24   free to hear evidence regarding jurisdiction and to rule on that issue prior to trial, resolving
25   factual disputes where necessary. See Augustine v. United States, 704 F.2d 1074, 1077
26
27
     1
      The Court addressed the case’s prior procedural history in its order granting Defendant’s motion to
28   dismiss Plaintiffs’ initial complaint. Doc. No. 8.
                                                        2
                                                                                          17cv2093-JAH (BGS)
 1   (9th Cir. 1983).      In such circumstances, “[n]o presumptive truthfulness attaches to
 2   plaintiff’s allegations, and the existence of disputed facts will not preclude the trial court
 3   from evaluating for itself the merits of jurisdictional claims.” Id. (quoting Thornhill
 4   Publishing Co. v. General Telephone & Electronic Corp., 594 F.2d 730, 733 (9th Cir.
 5   1979)). Plaintiff, as the party seeking to invoke jurisdiction, has the burden of establishing
 6   that jurisdiction exists. See Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377
 7   (1994).
 8      II.      Federal Rule of Civil Procedure 12(b)(6)
 9            A motion to dismiss under Rule 12(b)(6) tests the sufficiency of the complaint.
10   Navarro v. Block, 250 F.3d 729, 732 (9th Cir. 2001). Dismissal is warranted under Rule
11   12(b)(6) where the complaint lacks a cognizable legal theory. Robertson v. Dean Witter
12   Reynolds, Inc., 749 F.2d 530, 534 (9th Cir. 1984); see Neitzke v. Williams, 490 U.S. 319,
13   326 (1989) (“Rule 12(b)(6) authorizes a court to dismiss a claim on the basis of a
14   dispositive issue of law.”). Alternatively, a complaint may be dismissed where it presents
15   a cognizable legal theory yet fails to plead essential facts under that theory. Robertson,
16   749 F.2d at 534. While a plaintiff need not give “detailed factual allegations,” he must
17   plead sufficient facts that, if true, “raise a right to relief above the speculative level.” Bell
18   Atlantic Corp. v. Twombly, 550 U.S. 544, 545 (2007).
19            “To survive a motion to dismiss, a complaint must contain sufficient factual matter,
20   accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal,
21   129 S.Ct. 1937, 1949 (2009) (quoting Twombly, 550 U.S. at 547). A claim is facially
22   plausible when the factual allegations permit “the court to draw the reasonable inference
23   that the defendant is liable for the misconduct alleged.”          Id. In other words, “the
24   nonconclusory ‘factual content,’ and reasonable inferences from that content, must be
25   plausibly suggestive of a claim entitling the plaintiff to relief. Moss v. U.S. Secret Service,
26   572 F.3d 962, 969 (9th Cir. 2009). “Determining whether a complaint states a plausible
27   claim for relief will…be a context-specific task that requires the reviewing court to draw
28   on its judicial experience and common sense.” Iqbal, 129 S.Ct. at 1950.

                                                    3
                                                                                    17cv2093-JAH (BGS)
 1          In reviewing a motion to dismiss under Rule 12(b)(6), the court must assume the
 2   truth of all factual allegations and must construe all inferences from them in the light most
 3   favorable to the nonmoving party. Thompson v. Davis, 295 F.3d 890, 895 (9th Cir. 2002);
 4   Cahill v. Liberty Mut. Ins. Co., 80 F.3d 336, 337-38 (9th Cir. 1996). However, legal
 5   conclusions need not be taken as true merely because they are cast in the form of factual
 6   allegations. Ileto v. Glock, Inc., 349 F.3d 1191, 1200 (9th Cir. 2003); Western Mining
 7   Council v. Watt, 643 F.2d 618, 624 (9th Cir. 1981). When ruling on a motion to dismiss,
 8   the Court may consider the facts alleged in the complaint, documents attached to the
 9   complaint, documents relied upon but not attached to the complaint when authenticity is
10   not contested, and matters of which the Court takes judicial notice. Lee v. City of Los
11   Angeles, 250 F.3d 668, 688-89 (9th Cir. 2001). If a court determines that a complaint fails
12   to state a claim, the court should grant leave to amend unless it determines that the pleading
13   could not possibly be cured by the allegation of other facts. Doe v. United States, 58 F.3d
14   494, 497 (9th Cir. 1995).
15                                               DISCUSSION
16          Defendant moves to dismiss the instant complaint on the grounds that the FAC fails
17   to state a claim pursuant to Federal Rules of Civil Procedure 12(b)(6). Defendant also
18   moves to dismiss the instant complaint for lack of jurisdiction pursuant to Federal Rules of
19   Civil Procedure 12(b)(1).
20          Plaintiffs’ FAC asserts four causes of action. The first two causes of action are
21   FTCA claims.2 The second two causes of action are Bivens claims. The Court will analyze
22   Plaintiffs’ claims and address Defendant’s motion to dismiss.
23   //
24   //
25   //
26
27
     2
       Because the Court finds that it does not have subject matter jurisdiction over Plaintiffs’ FTCA claims,
28   the Court will not address the balance of arguments on these claims.
                                                         4
                                                                                            17cv2093-JAH (BGS)
 1      I.      FTCA Claims
 2           Defendant argues that Plaintiffs’ FTCA claims fall under the FTCA’s discretionary
 3   function exception and are not within the Court’s subject matter jurisdiction. Doc No. 10-
 4   1 at pg. 10.
 5           The FTCA is a “limited waiver of sovereign immunity, making the Federal
 6   Government liable to the same extent as a private party for certain torts of federal
 7   employees acting within the scope of their employment.” United States v. Orleans, 425
 8   U.S. 807, 813, 96 S.Ct. 1971, 48 L.Ed.2d 390 (1976). The FTCA waives the federal
 9   government’s sovereign immunity when its employees are negligent within the scope of
10   their employment. Faber v. United States, 56 F.3d 1122, 1124 (9th Cir.1995). There are
11   exceptions to the FTCA’s immunity waiver including the discretionary function exception,
12   which bars claims “based upon the exercise or performance or the failure to exercise or
13   perform a discretionary function or duty on the part of a federal agency or an employee of
14   the Government, whether or not the discretion involved be abused.” 28 U.S.C. § 2680(a).
15   In other words, the discretionary function exception restores the government’s immunity
16   in situations where its employees are carrying out governmental or “regulatory” duties.
17   Faber, 56 F.3d at 1124. “The purpose of the discretionary function exception is to protect
18   the ability of the government to proceed with decision making in carrying out its unique
19   and vital functions without ‘second-guessing’ by the courts as to the appropriateness of its
20   policy choices.” Gaede v. U.S. Forest Serv., No. CV F 12-0468 LJO DLB, 2013 WL
21   129303, at *4 (E.D. Cal. Jan. 9, 2013) (quoting H.R.Rep. No. 1015, 101st Cong. 2nd. Sess.
22   134 (1991)).
23           While a plaintiff bears the initial burden of establishing subject matter jurisdiction
24   under the FTCA, the United States bears the ultimate burden of proving the discretionary
25   function exception should apply.       Faber, 56 F.3d at 1124. The Supreme Court has
26   established a two-step process for evaluating whether a claim falls within the discretionary
27   function exception. See United States v. Gaubert, 499 U.S. 315, 322, 325, 111 S.Ct. 1267,
28   1273, 1275, 113 L.Ed.2d 335 (1991); Berkovitz by Berkovitz v. United States, 486 U.S.

                                                    5
                                                                                  17cv2093-JAH (BGS)
 1   531, 536, 108 S.Ct. 1954, 1958, 100 L.Ed.2d 531 (1988); United States v. S.A. Empresa
 2   de Viacao Aerea Rio Grandense (Varig Airlines), 467 U.S. 797, 813, 820, 104 S.Ct. 2755,
 3   2764, 2768, 81 L.Ed.2d 660 (1984). First, the court examines whether the government’s
 4   actions are “discretionary in nature, acts that involv[e] an element of judgment or choice.”
 5   Gaubert, 499 U.S. at 322 (internal quotation marks omitted). In making this examination,
 6   it is “the nature of the conduct, rather than the status of the actor, that governs whether the
 7   discretionary function exception applies in a given case.” Varig, 467 U.S. at 813. “If there
 8   is . . . a statute or policy directing mandatory and specific action, the inquiry comes to an
 9   end because there can be no element of discretion when an employee has no rightful option
10   but to adhere to the directive.” Terbush v. United States, 516 F.3d 1125, 1129 (9th
11   Cir.2008) (internal quotation marks omitted). Second, “even assuming the challenged
12   conduct involves an element of judgment, it remains to be decided whether that judgment
13   is of the kind that the discretionary function exception was designed to shield.” Gaubert,
14   499 U.S. at 322–23 (internal quotation marks omitted). “The exception protects only
15   government actions and decisions based on social, economic, and political policy.” Miller
16   v. United States, 163 F.3d 591, 593 (9th Cir.1998) (internal quotation marks omitted).
17         Here, Defendant argues that Plaintiffs do not make FTCA claims outside the
18   discretionary function exception and thus fail to state plausible claims within the Court’s
19   subject matter jurisdiction. Doc. No. 10-1 at pg. 10. Specifically, Defendant contends the
20   claims of negligent hiring, training, supervising and arming Hayes-Spencer fall under the
21   discretionary function exception. Id. at pgs. 12-18.
22         In response, Plaintiffs argue the discretionary function exception does not apply
23   because Hayes-Spencer was not qualified to possess a CBP-issued firearm. Doc. No. 11
24   at pg. 3. Specifically, Plaintiffs contend, due to Hayes-Spencer’s previous conduct,
25   psychological condition, and failure of firearms testing, CBP did not have discretion to
26   issue her the firearm. Id. at pgs. 3-4.
27         The Court finds the discretionary function exception applies to Plaintiffs’ FTCA
28   claims, and thus the Court lacks subject matter jurisdiction. CBP is a federal law

                                                   6
                                                                                   17cv2093-JAH (BGS)
 1   enforcement agency. Its functions are unique and vital to law enforcement. See Gaede,
 2   No. CV F 12-0468 LJO DLB, 2013 WL 129303, at *4. The decision to arm its officers is
 3   the kind of judgment “that the discretionary function exception was designed to shield.”
 4   See Gaubert, 499 U.S. at 322–23. The Court finds that Defendant met its burden of proving
 5   the discretionary function exception should apply here. See Faber, 56 F.3d at 1124. Thus,
 6   the Court finds that Plaintiffs’ FTCA claims fall under the discretionary function exception,
 7   and the Court lacks subject matter jurisdiction over these claims.
 8      II.      Bivens Claims
 9            Defendant argues that Plaintiffs fail to properly plead the Bivens claims. See Doc.
10   No. 10-1 at pgs. 18-24.
11            A federal court’s judicial power is limited to “cases” or “controversies.” U.S. Const.,
12   Art. III § 2. A necessary element of Article III’s “case” or “controversy” requirement is
13   that a litigant must have “standing” to challenge the action sought to be adjudicated in the
14   lawsuit.” Valley Forge College v. Americans United for Separation of Church and State,
15   Inc., 454 U.S. 464, 471 (1982); LSO, Ltd. V. Stroh, 205 F.3d 1146, 1152 (9th Cir. 2000).
16            The “irreducible constitutional minimum” of Article III standing has three elements.
17   LSO, 205 F.3d at 1152 (internal quotations omitted). First, plaintiff must have suffered
18   “an injury in fact – an invasion of a legally protected interest which is (a) concrete and
19   particularized, and (b) actual and imminent, not conjectural or hypothetical.” Lujan v.
20   Defenders of Wildlife, 504 U.S. 555, 560 (1992) (internal citations and quotations omitted).
21   Second, plaintiff must show a causal connection between the injury and the conduct
22   complained of; i.e., “the injury has to be fairly…trace[able] to the challenged action of the
23   defendant, and not…th[e] result [of] the independent action of some third party not before
24   the court.” Id. (quoting Simon v. Eastern Ky. Welfare Rights Organization, 426 U.S. 26,
25   41-42 (1976)) (alterations in original).       Third, it must be “likely,” and not merely
26   “speculative,” that the plaintiff’s injury will be redressed by a favorable decision. Id. at
27   561. If the Court finds plaintiff lacks Article III standing, it must dismiss plaintiff’s claim
28

                                                     7
                                                                                    17cv2093-JAH (BGS)
 1   for lack of subject matter jurisdiction under Rule 12(b)(1). Nichols v. Brown, 859 F. Supp.
 2   2d 1118. 1127 (C.D. Cal. 2012).
 3         Defendant argues CBP did not owe a specific duty to Cole or his family. Id. at pg.
 4   19. Id. Defendant posits, to impute liability on an employer for tortious conduct committed
 5   by an employee acting outside the scope of employment, there must be a special
 6   relationship between the injured third-party and employer. Id. Defendant posits here,
 7   Plaintiffs do not allege a special relationship between Cole and CBP. Id. at pg. 21.
 8   Defendant contends that Plaintiffs have not pled facts supporting the notion Defendant was
 9   the legal or proximate cause of Cole’s death. Id. Defendant also argues that Plaintiff
10   Wanita Gates (“Gates”) cannot recover for Cole’s pre-death pain and suffering. Doc. No.
11   10-1 at pg. 22 (citing Cal. Civ. Proc. Code § 377.34). Defendant contends that Plaintiff
12   Gates does not have standing to bring a wrongful death action. Doc. No. 10-1 at pg. 23.
13   Specifically, Defendant posits only ‘dependents’ have standing to bring wrongful death
14   actions, and Plaintiff Gates is bringing her suit solely on her status as the decedent’s
15   mother. Id. Defendant contends that Plaintiff Gates did not demonstrate she qualifies as
16   ‘a dependent.’ Id. at pgs. 23-24. Defendant argues that Cole’s death and Plaintiffs’ alleged
17   injury was not a foreseeable consequence of giving Hayes-Spencer a CBP-issued firearm.
18   Id. at pgs. 22-24.
19         Plaintiffs argue there is a special relationship between suppliers of ‘dangerous
20   instruments’ and those that receive ‘dangerous instruments.’ Doc. No. 11 at pg. 5.
21   Plaintiffs contend this creates a duty of care to third-parties. Id. Plaintiffs posit suppliers
22   that know or have reason to know a recipient’s conduct could result in injury, owe a duty
23   not to give the dangerous instrument to the recipient. Id. at pg. 6. Plaintiffs posit firearms
24   are dangerous instruments. Id. Plaintiff Gates contends that she has standing to bring her
25   causes of action. Doc. No. 11 at pg. 7. Plaintiff Gates posits that anyone financially
26   dependent on a decedent can bring a wrongful death action. Id. Plaintiffs contend CBP
27   should not have issued a firearm to Hayes-Spencer and Cole sustained his fatal injuries due
28   to the issuance of Hayes-Spencer’s firearm. Id. at pg. 7.

                                                   8
                                                                                   17cv2093-JAH (BGS)
 1         The Court finds that Plaintiffs lacks standing to assert the Bivens claims. While the
 2   standard for reviewing standing at the pleading stage is lenient, the Court reiterates that
 3   Plaintiffs cannot rely solely on conclusory allegations of injury or ask the Court to draw
 4   unwarranted inferences in order to find standing. See Schmeir v. U.S. Ct. of Appeals for
 5   the Ninth Cir., 279 F.3d 817, 820 (9th Cir. 2001). Plaintiffs do not demonstrate how CBP
 6   owed them a duty; how CBP breached that alleged duty; or how the alleged breach injured
 7   Plaintiffs. The Court finds that Plaintiffs fail to plead how the injury suffered is traceable
 8   to Defendant’s actions and not some third party that is not present before the court. See
 9   Lujan, 504 U.S. at 560. Hayes-Spencer was not operating within the scope of employment
10   when she shot Cole, and Plaintiffs do not demonstrate a special relationship that would
11   make Defendant liable.       The Court finds that Plaintiffs’ FAC did not remedy the
12   deficiencies of the initial complaint.
13                                            CONCLUSION
14         Based on the foregoing reasons, IT IS HEREBY ORDERED THAT Defendant’s
15   Motion to Dismiss Amended Complaint (Doc. No. 10) is GRANTED, and all of Plaintiffs’
16   claims are DISMISSED WITH PREJUDICE.
17
18         IT IS SO ORDERED.
19
20   DATED: January 10, 2019
21
                                                    _________________________________
22                                                  JOHN A. HOUSTON
                                                    United States District Judge
23
24
25
26
27
28

                                                   9
                                                                                  17cv2093-JAH (BGS)
